Title: From John Quincy Adams to Abigail Smith Adams, 1 February 1817
From: Adams, John Quincy
To: Adams, Abigail Smith


				
					My dear Mother.
					Little Boston, Ealing 1. February 1817.
				
				Mr J. Sergeant, arrived in London last week, and delivered to me Letters from you, my father and my brother. Your’s is of 5. December—At that time, you observe, the Season with you, had become very cold—Most fortunately for this Country, there has been no cold weather this Winter, and scarcely any Snow. The verdure of the fields in this neighborhood, is like that of May—There are several flowers in our garden, in blossom; and our Gardener tells me he never knew the weather so uniformly mild at this period of the year. And well for them is it, that the case is so; for while no small portion of the People are suffering from actual famine, and a very large portion are struggling with the extremity of want, if the severity of Cold were added to their Calamities, they would be perishing bye thousands. There are large importations of flour from America—Still more extensive shipments are expected from Russia, and the Black Sea. It does not appear to be apprehended that the prices will rise much higher than they are at present; and they will certainly fall before the new harvest if that should promise to be abundant.The Session of Parliament was opened by the Prince Regent in person. The Newspapers will inform you how he was treated onh is passage to and from the house of Lords by the populace. He and his attendants have the impression that he was shot at with two bullets—but as no report was heard; and no bullets were found, and as stones were certainly thrown at the Carriage, some of them were perhaps mistaken for bullets—The discontents of the People, proceeding from their Distresses, are becoming serious,—Parliament are besieged with Petitions, for a reform of the House of Commons—Annual Parliaments and universal suffrage; projects which all parties there, unite in rejecting; but between which and a national bankruptcy, partial or total, there may soon be no alternative; if they do not come together.Yours ever affectionately.
				
					A.
				
				
			